Citation Nr: 0534102	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-25 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1964 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Winston-Salem, North Carolina.  A 
hearing was held before the undersigned Veterans Law Judge in 
June 2004.


FINDINGS OF FACT

1.  Competent medical evidence reveals a diagnosis of 
diabetes mellitus, Type II.

2.  The veteran served in the offshore waters of the Republic 
of Vietnam during the Vietnam Era aboard a cutter, the USCGC 
Yakutat.

3.  The evidence shows the veteran is diagnosed with PTSD 
which is medically attributed to verified in-service 
stressors.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, Type II, was incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.313 (2005).

2.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to a presumption of service connection 
if he is diagnosed with certain enumerated diseases 
associated with exposure to certain herbicide agents.  
38 C.F.R. § 3.309(e) (2005).  Regulations pertaining to Agent 
Orange exposure have expanded to include all herbicides used 
in Vietnam.  Unless there is affirmative evidence to the 
contrary, a veteran who served on active duty in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed to Agent Orange or similar herbicide.  38 U.S.C.A. § 
1116(f) (West 2002).  Active duty in the Republic of Vietnam 
during the Vietnam Era includes service in the waters 
offshore the Republic of Vietnam.  38 C.F.R. § 3.313 (2005).  
Here, the veteran served on active duty in the United States 
Coast Guard.  His personnel records indicate that in March 
1967 he was assigned aboard the USCGC Yakutat and he had 
service with this unit for over two and a half years.  
Military historical evidence submitted by the veteran 
reflects the USCGC Yakutat went to the Republic of Vietnam, 
supported civil action programs for South Vietnamese 
civilians, and, at the very least, served in waters 
substantially proximate to its coast. He was awarded the 
Vietnam Service Medal and Republic of Vietnam Service Medal 
with Device.  We find this evidence convincing and conclude 
that the veteran is presumed to have been exposed to 
herbicide agents during his period of service aboard a cutter 
in the Republic of Vietnam during the Vietnam Era. 

Under the authority granted by the Agent Orange Act of 1991, 
the Secretary of VA specifically determines, based on reports 
of the National Academy of Sciences (NAS) and other medical 
and scientific studies, diseases that may be presumed to have 
been caused by exposure to herbicidal agents.  The diseases 
for which service connection may be presumed due to an 
association with exposure to herbicide agents consist of 
chloracne or other acneform diseases consistent with 
chloracne, Type II diabetes, Hodgkin's disease, chronic 
lymphatic leukemia, multiple myeloma, non-Hodgkin's disease, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, cancer of the lung, bronchus, larynx 
or trachea, and soft-tissue sarcoma other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma or mesothelioma.  38 C.F.R. 
§ 3.309(e) (2005).

The competent medical evidence of record shows the veteran 
has been diagnosed with diabetes mellitus, Type II.  As the 
veteran is presumed to have been exposed to herbicidal agents 
during his Vietnam Era service and he has been diagnosed with 
a disability found to have an association with such exposure, 
presumptive service connection is warranted in the instant 
case.  Accordingly, service connection for diabetes mellitus, 
Type II is granted. 

The veteran also contends that he has PTSD as a result of his 
active duty service.  Service connection for PTSD was 
previously denied via a February 1989 rating decision.  The 
veteran voiced disagreement with this determination and a 
statement of the case (SOC) was issued in April 1989.  The 
veteran did not file a substantive appeal within 60 days of 
the SOC or within the remainder of the one year following his 
notification of the February 1989 rating decision.  
Therefore, the denial of service connection for PTSD became 
final.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  However, if new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 
Manio v. Derwinski, 1 Vet. App 145 (1991).  Whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.  38 
U.S.C.A. § 5108 (West 2002); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Service connection for PTSD was previously denied as the 
competent medical evidence failed to show a competent medical 
diagnosis of such a psychiatric disability.  However, since 
1989, evidence has been submitted revealing a diagnosis of 
PTSD.  As the recently submitted evidence relates to an 
unestablished fact necessary to substantiate the veteran's 
service connection claim the evidence is new and material and 
serves to reopen the veteran's claim.  See 38 C.F.R. 
§ 3.156(a) (2005).  

As new and material evidence has been presented and the claim 
is reopened, the claim must now be evaluated on its merits.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  Service 
connection for PTSD requires: 1) medical evidence diagnosing 
PTSD; 2) credible supporting evidence that the claimed in-
service stressor actually occurred; and 3) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor.  38 C.F.R. § 3.304(f) (2005).  As 
indicated, the competent medical evidence reveals a current 
diagnosis of PTSD.  A November 2002 private psychiatric 
evaluation reflects that the psychiatrist linked the 
veteran's diagnoses to his wartime experiences.  See also 
December 2002 letter from readjustment specialist.  Based on 
the veteran's credible testimony along with the military 
historical evidence showing the cutter to which the veteran 
was assigned was assigned to regular support of Song Ong Doc 
and cutter crews boarded junks and sampans and provided 
logistic, damage control and medical support to fast patrol 
crafts traveling into Viet Cong controlled areas, the Board 
concludes that, when reasonable doubt is resolved in the 
veteran's favor, his asserted stressors have been verified.  
As the evidence reveals a diagnosis of PTSD which has been 
medically linked to verified stressors, service connection is 
also warranted for PTSD. 

Since the benefits sought on appeal and decided herein have 
been granted, no purpose would be served by undertaking an 
analysis of whether there has been compliance with the notice 
and duty to assist requirements set out in the Veterans 
Claims Assistance Act of 2000.  


ORDER

Service connection for diabetes mellitus, Type II, and PTSD 
is granted.



____________________________________________
M.W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


